Name: Commission Regulation (EEC) No 1917/83 of 13 July 1983 fixing additional amounts for live and slaughtered poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/30 Official Journal of the European Communities 14. 7 . 83 COMMISSION REGULATION (EEC) No 1917/83 of 13 July 1983 fixing additional amounts for live and slaughtered poultry Whereas, pursuant to Regulation (EEC) No 2261 /69 (6), the import levies on slaughtered ducks and geese originating in and coming from Romania are not increased by an additional amount ; Whereas, pursuant to Regulation (EEC) No 2474/70 Q, the import levies on slaughtered turkeys originating in and coming from Poland are not increased by an addi ­ tional amount ; Whereas, pursuant to Regulation (EEC) No 2164/72 (8), the import levies on slaughtered fowls and geese origi ­ nating in and coming from Bulgaria are not increased by an additional amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common orga ­ nization of the market in poultrymeat ('), as last amended by the Act of Accession of Greece (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third coun ­ tries (3), as amended by Regulation (EEC) No 1 527/73 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Whereas , pursuant to Regulation (EEC) No 565/68 (5), the import levies on slaughtered fowls, ducks and geese originating in and coming from Poland are not increased by an additional amount ; HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex. Article 2 This Regulation shall enter into force on 15 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77 . (2) OJ No L 291 , 19 . 11 . 1979 , p. 17 . (3) OJ No 129 , 28 . 6 . 1967, p. 2577/67 . (4) OJ No L 154, 9 . 6 . 1973, p. 1 . ( 5) OJ No L. 107, 8 . 5 . 1968 , p. 7 . (6) OJ No L 286, 14 . 11 . 1969, p . 24 . 0 OJ No L 265, 8 . 12 . 1970 , p . 13 . (") OJ No L 232, 12. 10 . 1972, p . 3 . 14. 7 . 83 Official Journal of the European Communities No L 190/31 ANNEX Additional amounts applicable to live and slaughtered poultry and halves or quarters (ECU/ 100 kg) CCT heading No Description Additionalamount Imports affected 01.05 10,00 Origin : Yugoslavia 02.02 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea-fowls : B. Other : I. Fowls Dead poultry (that is so say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as ' 83 % chickens' b) Plucked and drawn, without heads and feet, but with hearts , livers and gizzards, known as '70 % chickens' c) Plucked and drawn, without heads and feet and without hearts, livers and gizzards, known as '65 % chickens' B. Poultry cuts (excluding offals) : II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 10,00 Origin : Hungary or Yugoslavia 10,00 Origin : Hungary or Yugoslavia 10,00 Origin : Hungary or Yugoslavia 10,00 Origin : Hungary or Yugoslavia